DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          FRANKLIN BUTLER,
                              Appellant,

                                    v.

                          JESSICA CABASSA,
                              Appellee.

                             No. 4D15-2984

                            [ March 9, 2016 ]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Peter M. Evans, Acting Circuit
Judge; L.T. Case No. 2015DR004676XXXXWB.

   Franklin Butler, Pahokee, Pro Se.

   No appearance, for appellee.

TAYLOR, J.

   We reverse the trial court’s order denying appellant’s motion to vacate
the amended final judgment of injunction for protection against domestic
violence. The original judgment entered in this case made no provision for
a change in timesharing with the minor child. However, without notice to
appellant or any pleadings to amend the judgment for such relief, the trial
court sua sponte entered an amended judgment that awarded one-
hundred percent timesharing to appellee. Before the amended judgment
was entered, appellant was the primary residential parent for the child.

    Appellant’s motion to vacate stated a preliminary basis for relief by
alleging that the amended judgment should be vacated as void because it
was entered without notice or an opportunity to be heard. See Rodriguez
v. Santana, 76 So. 3d 1035, 1037 (Fla. 4th DCA 2011) (holding in a
paternity case that the trial court erred in summarily denying the mother’s
motion for relief from judgment where the trial court violated her due
process right to notice and an opportunity to be heard before rendering
judgment).

   At the hearing on appellant’s motion to vacate the amended final
judgment, the trial court stated that the amended judgment merely
corrected a “clerical error.” However, the transcript of the hearing leading
up to the original judgment shows that the issue of custody was not argued
or ruled upon at the hearing. Because the trial court erred in summarily
denying appellant’s motion to vacate the amended final judgment, we
reverse the order and remand for further proceedings.

   Reversed and Remanded.

WARNE and GROSS, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2